Case 1:20-cv-23564-MGC Document 90 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                             Case No. 20-cv-23564-MGC
     ____________________________________
                                          :
     DAVID WILLIAMS, et al.,              :
                                          :
                                          :
                             Plaintiffs,  :
                                          :
           vs.                            :
                                          :
     RECKITT BENCKISER LLC, et al.,       :
                                          :
                                          :
                             Defendants. :
     ____________________________________:

                                 NOTICE OF WITHDRAWAL

            Truth in Advertising, Inc. (“TINA.org”) gives notice of withdrawing its Opposition

     to Motion to Strike (D.E. 87), and Supplemental Brief (D.E. 88). The wrong exhibits were

     attached to those submissions. TINA.org will file the corrected motion and the brief.

     Dated: August 13, 2021                       Respectfully,

                                              By:_/s/ Jon Polenberg_________________
                                                 Jon Polenberg, Esq.
                                                 Florida Bar No.: 653306
                                                 Becker & Poliakoff
                                                 1 East Broward Blvd., Suite 1800
                                                 Ft. Lauderdale, FL 33301
                                                 Telephone: (954) 987-7550
                                                 jpolenberg@beckerlawyers.com

                                                  Laura Smith, Legal Director
                                                  (District of Conn. Bar No. ct28002, not
                                                  admitted in Florida)
                                                  Truth in Advertising, Inc.
                                                  115 Samson Rock Drive, Suite 2
                                                  Madison, CT 06443
                                                  Telephone: (203) 421-6210
                                                  lsmith@truthinadvertising.org
Case 1:20-cv-23564-MGC Document 90 Entered on FLSD Docket 08/13/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE

            I certify on August 13, 2021, I electronically filed the foregoing with the Clerk of

     the Court using the CM/ECF system which sent notification to all parties registered to

     receive electronic notices via the Court’s CM/ECF System.

                                                         /s/ Jon Polenberg
                                                         Jon Polenberg




                                                 2
